Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 03/16/2021. In virtue of this communication, claims 1-21 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of continuation from a prior-filed application 15/942,892 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 and 27 of U.S. Patent No. 10,785,811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is compared to the patent claim 1. Indeed, from the comparison, the patent claim includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claim 1. Accordingly, allowing the broader instant claim 1 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.
	Patent claim 1 renders the instant claim limitations obvious as follows:
antenna hardware including multiple antenna elements to wirelessly communicate in a network environment (col. 23, lines 19-21); 
radio communication hardware coupled to the antenna hardware, the radio communication hardware in communication with a remote network (lines 23-34 of col. 23); and 
a controller operable to implement first configuration settings (lines 40-51 of col. 23 reads on configuration settings) indicating wireless connectivity between multiple wireless base stations instantiated by the radio communication hardware and the antenna elements (base-band management hardware as a controller in lines 35-39 of col. 23).

5.1.	Instant claims 11 and 21 are compared to patent claims 20 and 27 respectively. Instant claims would be rendered obvious by the corresponding patent claims 10 and 15 as they recite the same scopes of the respective limitations of claim 1. 

5.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

6.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 and 35 of U.S. Patent No. 10,979,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is compared to the patent claim 1. Indeed, from the comparison, the patent claim includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claim 1. Accordingly, allowing the broader instant claim 1 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.
	Patent claim 1 renders the instant claim limitations obvious as follows:
antenna hardware including multiple antenna elements to wirelessly communicate in a network environment (lines 16-17 of col. 23); 
radio communication hardware coupled to the antenna hardware, the radio communication hardware in communication with a remote network (lines 18-22 of col. 23); and 
a controller operable to implement first configuration settings indicating wireless connectivity between multiple wireless base stations instantiated by the radio communication hardware and the antenna elements (lines 23-34 of col. 23).

6.1.	Instant claims 11 and 21 are compared to patent claims 20 and 27 respectively. Instant claims would be rendered obvious by the corresponding patent claims 10 and 15 as they recite the same scopes of the respective limitations of claim 1. 

6.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

9.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. Pub. No.: US 2008/0204318 A1 in view of Staudte Pub. No.: US 2009/0023477 A1.

Claim 1
Thomas discloses a system (antenna system in fig. 2-8) comprising: 

    PNG
    media_image1.png
    829
    699
    media_image1.png
    Greyscale

antenna hardware (CF in antenna assembly in fig. 2-3, 5-6 & 8) including multiple antenna elements ( Ea, Eb, Ec, Ed, Ee, Ef in fig. 3) to wirelessly communicate in a network environment (par. 0063 & 0073); 
radio communication hardware (100 and 162 -+  in fig. 2, 5-6 & 8 having LNA) coupled to the antenna hardware (as depicted in fig. 2, 5-6 & 8, CF and 162 have connection); and 
a controller operable (base station combiner unit 161 in fig. 2, 5-6 & 8) to implement first configuration settings (frequencies 1, 3 and 5 of base station for A1, A3 and A5 for transmitting and frequencies 2 and 4 of another base station for A2 and A4 for transmitting in fig. 2) indicating wireless connectivity between multiple wireless base stations instantiated by the radio communication hardware (base stations and the base station combiner in fig. 2) and the antenna elements (+45 degree and -45 degree in fig. 2 for antenna elements).
	Although Thomas does not explicitly show: “the radio communication hardware in communication with a remote network”, the claim limitation is considered obvious by the following rationales.

    PNG
    media_image2.png
    556
    574
    media_image2.png
    Greyscale

	Initially, one of ordinary skill in the art would assume that Thomas’s antenna assembly (in fig. 2-8) could be able to communicate with a remote network. Since Thomas does not explicitly show the communication, further the evidence could be seen in Staudte. In particular, Staudte teaches antenna circuitry equipment corresponding to base station circuitry coupled to controller (fig. 4) and antenna for communicating with a network (fig. 5 and par. 0042) and the radio equipment in base station remotely orchestrated by a network operator (par. 0047 and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify antenna system for sharing of operation of Thomas by providing a multi-sector base station as taught in Staudte. Such a modification would have included a multi-sector base station to provide radiation patterns of antennas over coverage in its sector area with so that not only power could be conserved but also the coverage loss or loss of radio links sensitivity could be prevented as suggested in par. 0011-0012 of Staudte.

Claim 2
Thomas, in view of Staudte, discloses the system as in claim 1, wherein the first configuration settings specify different wireless power levels (power split for antenna system in par. 0074 of Thomas; Staudte, half power beamwidth in fig. 6 and par. 0046) at which a first wireless base station and a wireless base station transmit wireless signals from the antenna hardware (Thomas, power split for antenna system for required radiation angles in fig. 6 in view of par. 0074; Staudte, power down for sector and power up for other sector in par. 0047, and see base stations for On and Off in Table in par. 0063 in view of fig. 10-16 and par. 0064 for power relating to beamwidth; accordingly, the combined prior art renders the claim obvious).

Claim 3
Thomas, in view of Staudte, discloses the system as in claim 1, wherein the first configuration settings indicate a first wireless transmit power level at which a first portion of antenna elements transmit first wireless signals generated by a first wireless base station (Thomas, K1, K2, K3 in fig. 6, and assume left most K1-3 for SG1; Staudte, see Table in par. 0063 in view of fig. 13 in which in second option some sectors are for 30 degrees and zero degree, and fig. 14 for 3 sectors and 2 sectors); and 
wherein the first configuration settings indicate a second wireless transmit power level at which a second portion of antenna elements transmit second wireless signals generated by a second wireless base station (Thomas, K1, K2, K3 in fig. 6, and assume middle or right most K1-3 for SG1; Staudte, see Table in par. 0063 in view of fig. 13 in which in second option some sectors are for 30 degrees and zero degree, and fig. 14 for 3 sectors and 2 sectors; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 4
Thomas, in view of Staudte, discloses the system as in claim 1 further comprising: 
configurable connection hardware disposed between the radio communication hardware and the antenna hardware (Thomas, 467 in fig. 6; fig. 4 of Staudte), the configurable connection hardware operative to provide connectivity between the multiple wireless base stations and the antenna hardware (Thomas, see configuration for beamforming in fig. 4-6; Staudte, see fig. 10-16 and Table in par. 0063 for connectivity between multiple base station and antenna; and thus, the combined prior art reads on the claim).

Claim 5
Thomas, in view of Staudte, discloses the system as in claim 4, wherein the configurable connection hardware is operative to provide first connectivity between a first wireless base station and a first less-than-all portion of the antenna elements as specified by the first configuration settings (Thomas, antenna elements in fig. 3-4 and see fig. 6-7 for base station under SG1 in fig. 6 and cell C1A in fig. 7, consider: using only left hand circular polarization for antenna elements in par. 0059-0060; Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance, see fig. 14 of Staudte); and 
wherein the configurable connection hardware is operative to provide second connectivity between a second wireless base station and a second less- than-all portion of the antenna elements as specified by the first configuration settings (Thomas, antenna elements in fig. 3-4 and see fig. 6-7 for base station under SG2 in fig. 6 and cell C1B in fig. 7, consider: using only right hand circular polarization for antenna elements in par. 0059-0060; Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance, see fig. 14 in view of fig. 8 of Staudte; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

    PNG
    media_image3.png
    465
    780
    media_image3.png
    Greyscale


Claim 6
Thomas, in view of Staudte, discloses the system as in claim 1, wherein the controller is operative to implement the first configuration settings for a first duration of time (par. 0047 of Staudte configuration based on the time), the first configuration settings defining connectivity of a first wireless base station to a first less-than-all portion of the antenna elements (Staudte, consider fig. 6 for 3 sectors configuration from 6 sectors in view of fig. 8, and thus, referring par. 0044, antenna elements would be less than all portion); and 
wherein the controller is operative to implement second configuration settings for a second duration of time (fig. 14 in view of of Staudte), the second configuration settings defining connectivity of the first wireless base station to a second less-than-all portion of the antenna elements (Staudte, connecting fig. 6 & 14 in view of fig. 8 and par. 0044 & 0047, reconfiguring to 2 sectors beamwidth would be less than all portion of the antenna elements in 3 sectors; therefore, the combined prior art renders the claim obvious).

    PNG
    media_image4.png
    443
    787
    media_image4.png
    Greyscale


Claim 7
Thomas, in view of Staudte, discloses the system as in claim 6, wherein the second less-than-all portion of the antenna elements includes fewer antenna elements than the first less-than-all portion of antenna elements (Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance fig. 6 & 14, 3 sectors would be using antenna elements less than 6 sectors and 2 sectors would be less than 3 sectors; therefore, the combined prior art meets the claim condition).

Claim 8
Thomas, in view of Staudte, discloses the system as in claim 6, wherein the first less-than-all portion of the antenna elements provides wireless communications in a first outward direction from the antenna hardware (Thomas, direction in par. 0055, left hand circular polarization in par. 0059 and right hand circular polarization in par. 0060 could have covered outward direction; Staudte, outward radiation in par. 0063 & 0088 and consider fig. 6 for 3 sectors from 6 sectors to use less antenna elements); and 
wherein the second less-than-all portion of the antenna elements provides wireless communications in a second outward direction from the antenna hardware (Thomas, direction in par. 0055, 0059-0060; Staudte, outward radiation in par. 0063 & 0088 and consider fig. 14 for 2 sectors from 3 sectors to use less antenna elements; for these reasons, the claim would have rendered obvious by the combined prior art).

Claim 9
Thomas, in view of Staudte, discloses the system as in claim 6, wherein the first less-than-all portion of the antenna elements supports a first angular beam width with respect to the antenna hardware (Thomas, fig. 3-4 & 6; Staudte, 3 sectors in fig. 6, 65 degree beamwidth); and 
wherein the second less-than-all portion of the antenna elements supports a second angular beam width with respect to the antenna hardware (Thomas, fig. 3-4 & 6; Staudte, 2 sectors in fig. 14, 120 degree beamwidth).

Claim 10
Thomas, in view of Staudte, discloses the system as in claim 1, wherein the controller is operative to implement the second configuration settings instead of the first configuration settings in response to detecting a change in network conditions of communicating from the antenna hardware to multiple mobile communication devices (Staudte, reconfiguration or changing 2 sectors from 3 sectors in fig. 14 and 3 sectors from 6 sectors in fig. 6 or vice-versa are based on a sensed condition by network operator in par. 0047; accordingly, the combined prior art reads on the claim).

Claim 11-20
	Claims 11-20 are method claims corresponding to system claims 1-10. All of the limitations in claims 11-20 are found reciting the same scopes of the respective limitations of claims 1-10. Accordingly, claims 11-20 can be considered obvious by the same rationales applied in the rejection of claims 1-10 correspondingly set forth above.

Claim 21
	Claim 21 is a computer product claim corresponding to method claim 1. All of the limitations in claim 21 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 21 can be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643